                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                                    Case No. 15-CR-233

JARRET L. ROBERTS,

                       Defendant.


                    ORDER DENYING MOTION FOR SENTENCE CREDIT


       Jarret L. Roberts has filed a second motion seeking presentence credit on the 72-month

sentence imposed on October 18, 2016, on his conviction for Unlawful Transport of Firearms. He

again seeks sentence credit for the period from January 14, 2016 to October 18, 2016, when he

was transferred from state custody via a writ and held at the Kenosha County Detention Facility.

       The motion is denied. In federal cases, the determination of sentence credit is made by the

Bureau of Prisons. See United States v Wilson, 503 U.S. 329 (1992). An adverse decision by the

Bureau of Prisons or the Attorney General may be reviewed in an action under 28 U.S.C. § 2241

or possibly by a suit under the Administrator’s Procedure Act. Romandine v. United States, 206

F.3d 731, 736 (7th Cir. 2000). But before doing either, a defendant must exhaust his administrative

remedies through the Bureau of Prisons. There is no indication that Roberts has done so here.

       In addition, it is not clear that Roberts was in federal custody during that time period.

Federal prisoners awaiting resolution of charges in this court are typically housed in a local county

jail, much like state prisoners awaiting the resolution of state charges. Roberts was sentenced to a

term of incarceration in state court and may have received credit for the same time for which he




         Case 2:15-cr-00233-WCG Filed 01/04/21 Page 1 of 2 Document 49
now seeks credit on his federal sentence. Regardless, this court is without authority to act on his

request. His motion is therefore denied.

       Dated at Green Bay, Wisconsin this 4th day of January, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                2

         Case 2:15-cr-00233-WCG Filed 01/04/21 Page 2 of 2 Document 49
